Dear Mr. Loftin:
You have submitted a request to this office for our legal opinion relevant to the following question, to-wit:
Do the provisions of R.S. 11:1513 apply to a retired Clerk of Court?
Our response to your inquiry is in the affirmative.  By virtue of his office, a clerk of court is a member of the Clerks' of Court Retirement and Relief Fund, R.S. 11:1501; et seq.  Within that body of law, R.S.11:1511 defines the membership and provides:
  § 1511.  Membership
  The clerk of the supreme court, each of the courts of appeal, each of the district courts, and each of the city and traffic courts in cities having a population in excess of four hundred thousand, and the employees of such clerks, whether full-time or part-time, and the employees of the Louisiana Clerks of Court Association, the Louisiana Clerks' of Court Retirement and Relief Fund, and the Louisiana Clerks of Court Insurance Fund, shall become and be a member of the system during service as such.
R.S. 11:1513 governs the reemployment of a retiree from the membership and provides:
  § 1513.  Reemployment of a retiree
  A retiree receiving retirement benefits from the system may be temporarily re-employed by a clerk but the retiree shall not be or become a member of the system during such re-employment.  If the retiree is re-employed in any capacity for more than sixty working days, or the equivalent thereof, during any calendar year, the benefits payable to the retiree shall be reduced by the amount he earned after sixty working days, or the equivalent thereof.  The retiree and the clerk shall immediately notify the board of the date of re-employment, the amount of salary paid, and any changes in salary, the number of hours employed per week, the estimated duration of re-employment, and the date of the termination of the re-employment.  If the retiree dies during re-employment, benefits shall be paid to any other person as if death occurred regardless of reemploymentpursuant to any option which may have been selected by the retiree at the time of retirement.
It is the opinion of this office that a retired clerk of court is a "retiree" as contemplated by R.S. 11:1513 and thus the provisions of that statute regarding reemployment are applicable to him.
Should you have further questions, please contact this office.
Very truly yours,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY: ________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams